Citation Nr: 0922525	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-33 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a low 
back disorder.

(The issue of whether the Veteran's income is excessive for 
the receipt of nonservice-connected pension benefits will be 
addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1943 to 
February 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
(claimed as sciatic neuritis) in an April 1947 rating 
decision.  Although notified of the denial, the Veteran did 
not initiate an appeal.  

2.  The additional evidence received since that decision does 
not relate to an unestablished fact necessary to substantiate 
this claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1947 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 
20.302, 20.1103 (2008).

2.  New and material evidence has not been received since 
that decision to reopen the claim for service connection for 
a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in November 2005 and 
March 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his both new and material evidence 
and underlying service connection claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to new and material evidence, the 
November 2005 VCAA notice letter is compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1, 10-11 
(2006), since it sufficiently explained the bases of the 
prior denial (i.e., the deficiencies in the evidence when the 
claim was previously considered).  Thus, the Veteran has 
received all required notice in this case, such that there is 
no error in the content of VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in January 2006, 
the preferred sequence.  But in Pelegrini II, the U. S. Court 
of Appeals for Veterans Claims (Court) clarified that in 
these situations VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claim, such that the intended purpose of the notice is not 
frustrated and he is still provided proper due process.  In 
other words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a Statement of the Case 
(SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA Dingess notice in March 2006, the RO went back and 
readjudicated the claim in the August 2006 SOC.  So after 
providing the required notice, the RO reconsidered the claim 
- including to address any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here, as there is no error 
in timing or content. 

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs).  The Veteran has also 
submitted additional personal statements and some private 
medical evidence.  The Veteran has not identified any 
additional VA or private treatment.  The Veteran has 
requested a VA examination and opinion concerning whether his 
current low back disorder is related to his military service.  
However, the duty to provide a VA examination and opinion 
only apply once there is new and material evidence to reopen 
the previously denied claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Here, the Board finds there is no new 
and material evidence to reopen the claim; hence, a remand 
for a VA examination and opinion is not warranted.  
Therefore, overall, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for a low back 
disorder (addressed as sciatic neuritis) and in an April 1947 
rating decision.  The RO notified the Veteran of that 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  The Board 
acknowledges the Veteran's statement in his October 2006 
substantive appeal that he did not receive notice of the 
April 1947 rating decision.  But a review of the claims 
folder reveals that a notice letter was sent to the Veteran 
at his latest address of record at that time.  The letter was 
not returned as undeliverable and there is no other 
indication of nonreceipt.  As the Court stated in Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  In Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), the Court further noted that VA 
is required only to mail notice to the latest address of 
record in order for the presumption of regularity to attach.  
The presumption of regularity simply has not been rebutted 
here.  The notice letter was properly sent to the Veteran's 
address of record at that time.  Therefore, the April 1947 
rating decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2007); 20.200, 20.201, 20.302, 20.1103 
(2008).

Although the RO already has reopened the low back disorder 
claim and adjudicated it on the underlying merits (on a de 
novo basis) in the January 2006 rating decision on appeal, 
the Board has jurisdictional responsibility to determine 
whether the claim was properly reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  Accordingly, so, too, must the Board make 
this threshold preliminary determination of whether there is 
new and material evidence to reopen the claim before 
proceeding to adjudicate the merits of it.  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).

The Veteran's claim to reopen service connection for a low 
back disorder was received in August 2005.  Therefore, the 
amended regulations are for application.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed, unless it 
is inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  

The RO denied service connection for sciatic neuritis of the 
low back in its earlier April 1947 rating decision since the 
evidence then of record did not establish that sciatic 
neuritis was treated during service.  There was only evidence 
of the disorder 10 months after discharge from service.  

Evidence of record at the time of the final April 1947 rating 
decision consisted of STRs; the Veteran's January 1947 claim; 
and various post-service private medical records. 

The additional evidence received since the April 1947 rating 
decision consists of additional lay statements from the 
Veteran and his representative (including the August 2005 
claim to reopen, January 2006 Notice of Disagreement (NOD), 
October 2006 VA Form 9, and May 2009 Informal Hearing 
Presentation (IHP).  The Veteran has also submitted a private 
March 2005 radiology report for the low back.   

The Board finds that, although this additional evidence is 
"new" and, therefore, not cumulative or redundant of 
evidence on file at the time of the April 1947 rating 
decision, it nonetheless is not "material" within the 
meaning of 38 C.F.R. § 3.156(a).  

As to the March 2005 radiology report for the low back, this 
record documents treatment for a current low back disorder - 
degenerative disc disease and scoliosis.  However, the 
Veteran previously had been treated for a low back disorder 
post-service in 1946 and 1947.  It was clear that a current 
low back disorder existed when the claim was previously 
denied in April 1947.  But what is required to reopen the 
claim is in-service medical evidence of treatment for a low 
back disorder.  Nonetheless, the March 2005 radiology report 
does not reveal treatment for any low back disorder during 
service.  Nor does it provide evidence that his current low 
back disorder is related to service from many years ago.  
Although this record is relevant, it is not material for 
purposes of reopening the claim.  38 C.F.R. § 3.156(a).  
Simply stated, a record that indicates treatment for a 
current a low back disorder does not support a finding that 
the low back disorder is related to service.  Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003); Hickson v. West, 11 
Vet. App. 374, 378 (1998).  It follows, therefore, that the 
March 2005 radiology report does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

As to the various lay statements, claim to reopen, NOD, VA 
Form 9, and IHP submitted by the Veteran and his 
representative, the Veteran now asserts that he was 
previously treated during service for his low back disorder 
for several days in October 1945 at the base hospital in 
Cherry Point, North Carolina.  He states that he was treated 
with pain pills and shots for his low back complaints during 
service.  However, in contrast, in his original January 1947 
claim, when asked whether he received treatment for sciatic 
neuritis during service, he typed "[n]o treatment for 
sciatic neuritis - 1945."  STRs corroborate the Veteran's 
initial denial as to low back treatment as they document 
treatment for other medical disorders, but are negative for 
low back treatment.  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed, unless it is inherently false or untrue or, if it 
is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

Based on the Veteran's previous January 1947 statement 
denying any treatment for sciatic neuritis during service, 
the Veteran's subsequent lay assertions of treatment for a 
low back disorder during service are inherently false and 
untrue, and are hence not credible.  It follows, therefore, 
that his lay assertions do not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).   

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the claim for service connection for 
a low back disorder.  The claim is not reopened.  38 U.S.C.A. 
§ 5108.  Moreover, inasmuch as the Veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
of service connection for a low back disorder is not reopened 
and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


